 Case 2:19-cr-00877-CCC Document 139 Filed 10/09/20 Page 1 of 1 PageID: 2344




                                                       October 7, 2020


VIA ECF
The Honorable Claire C. Cecchi
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, NJ 07101

       Re:     United States v. Matthew Brent Goettsche, et al.
               Crim. No. 19-877

Dear Judge Cecchi:
       On behalf of defendant Matthew Goettsche, the undersigned respectfully requests that the
Court modify the Briefing Scheduling Order dated October 5, 2020 (dkt. 137) as follows:

       October 16, 2020:  Goettsche Opening Brief
       November 13, 2020: Government’s Response Brief
       November 23, 2020: Goettsche’s Reply Brief

The undersigned has conferred with AUSA Jamie Hoxie, and the government has no objection.
Neither party seeks an adjournment of the hearing on the matter that the Court scheduled for
December 3, 2020 at 11:00 a.m.


                                                     Respectfully submitted,

                                                     s/ Rodney Villazor

                                                     Rodney Villazor


cc:    AUSA Jamie Hoxie
       AUSA Anthony Torntore
       Benjamin Sauter, Esq.
                                                         SO ORDERED


                                                           s/Claire C. Cecchi      .
                                                         CLAIRE C. CECCHI, U.S.D.J.

                                                         Date: 10/9/2020
